Citation Nr: 9927846	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-50 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for phlebitis as secondary 
to service-connected chronic low back strain with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the claim as not well 
grounded.

This matter was previously before the Board in November 1998, 
at which time it was remanded to comply with the veteran's 
request for a personal hearing before a Member of the Board.  
Thereafter, the veteran provided testimony at a personal 
hearing before the undersigned Board Member in July 1999, a 
transcript of which is of record.  Accordingly, the Board 
concludes that the RO has complied with the directives of the 
November 1998 remand, and that a new remand is not required 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

No competent medical evidence is on file which relates the 
veteran's phlebitis to his period of active service or to his 
service-connected chronic low back strain with traumatic 
arthritis.


CONCLUSION OF LAW

The claim of entitlement to service connection for phlebitis 
as secondary to service-connected chronic low back strain 
with traumatic arthritis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's claim of entitlement to service 
connection for phlebitis as secondary to service-connected 
chronic low back strain with traumatic arthritis was received 
by the RO in February 1996.

VA medical records were obtained which cover a period from 
June 1994 to May 1996.  Among other things, these records 
note on several occasions that the veteran's medical history 
included lower extremity phlebitis with a history of "PE" 
in 1989.  Records from July 1994 note that the veteran's last 
episode of phlebitis was in June 1993.  Nothing in these 
records related the veteran's phlebitis to his period of 
active service or to his service-connected chronic low back 
strain with traumatic arthritis.

A July 1996 medical opinion is on file from the Clinic 
Director of the Compensation and Pension Unit at the Denver 
VA Medical Center (VAMC).  The Clinic Director noted that he 
had reviewed the clinical records in the veteran's claims 
folder, but was unable to find any treatment records linking 
the veteran's longstanding service-connected back condition 
and his phlebitis.  Furthermore, the Clinic Director stated 
that he could think of no possible relationship between the 
two conditions.

In a September 1996 rating decision, the RO denied the claim 
of entitlement to service connection for phlebitis as 
secondary to the service-connected chronic low back strain 
with traumatic arthritis as not well grounded.  The RO found 
that the evidence received in connection with the claim 
failed to establish any relationship between the phlebitis 
and the service-connected back condition.

Private medical records were subsequently added to the file 
that cover a period from August 1989 to May 1993.  Among 
other things, these records show that the veteran was treated 
in May 1992 for what was assessed as superficial phlebitis.  
However, nothing in these records related the veteran's 
phlebitis to his period of active service or to his service-
connected chronic low back strain with traumatic arthritis.

In a November 1997 Supplemental Statement of the Case, the RO 
confirmed and continued denial of service connection for 
phlebitis as secondary to the service-connected chronic low 
back strain with traumatic arthritis.

The veteran underwent a VA examination of his chronic low 
back strain with traumatic arthritis in February 1998.  
However, no pertinent findings were made regarding his 
phlebitis.

At his July 1999 personal hearing, the veteran testified that 
he first experienced phlebitis approximately 20 years earlier 
(1979).  He also testified that he had a second episode of 
phlebitis about a year or two after that, at which time he 
was diagnosed with phlebitis.  Both the veteran and his 
spouse testified about the symptomatology they attributed to 
the phlebitis.  The veteran indicated that he believed his 
phlebitis was related to his back disorder because he had 
sciatica and pain in his lower extremities as a result of the 
back disorder.  However, he acknowledged that no doctor had 
ever told him that his phlebitis was related to his back 
disorder.  Further, the veteran acknowledged that he had no 
medical training.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  The veteran has acknowledged that he first 
experienced phlebitis in 1979, which is many years after his 
discharge from service.  Accordingly, the Board finds that 
medical evidence is necessary to well ground the veteran's 
claim.  See Grottveit at 93.

The medical evidence shows that the veteran has been 
diagnosed and treated for phlebitis.  However, no competent 
medical evidence is on file which relates the veteran's 
phlebitis to his period of active service or to his service-
connected chronic low back strain with traumatic arthritis.  
In fact, the only competent medical evidence to address the 
etiology of the phlebitis is the July 1996 VA medical opinion 
which found no relationship between the phlebitis and the 
veteran's service-connected chronic low back strain with 
traumatic arthritis.  Neither the Board nor the RO can reject 
medical evidence, or reach an opposite conclusion, based 
solely on its own unsubstantiated opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The only evidence relating the veteran's phlebitis to his 
service-connected low back strain with traumatic arthritis 
consists of the veteran's own contentions.  Issues of medical 
diagnosis or medical causation require competent medical 
evidence in order to have probative value.  See Grottveit at 
93.  Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In fact, the veteran acknowledged at 
his July 1999 personal hearing that he had never had any 
medical training.  Consequently, his contentions cannot well 
ground the claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board concludes that the 
veteran's claim is not well grounded, and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court of Appeals for Veterans 
Claims interpretation of 38 U.S.C.A. § 5107(a) and held that 
VA has no duty to assist the claimant in the absence of a 
well-grounded claim.  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the RO has advised the 
veteran of the evidence necessary to well ground his claim, 
and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well-ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.


ORDER

Entitlement to service connection for phlebitis as secondary 
to service-connected chronic low back strain with traumatic 
arthritis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

